Citation Nr: 1636198	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals status post left rotator cuff tear.

2.  Entitlement to an evaluation in excess of 30 percent prior to October 31, 2014, for anxiety disorder, and over 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to April 2002.

This matter initially came before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in December 2009 and September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an evaluation in excess of 10 percent for status post left rotator cuff tear since November 3, 2014, and entitlement to an evaluation in excess of 30 percent prior to October 31, 2014, and in excess of 50 percent since October 31, 2014, for anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Prior to November 3, 2014, the residuals status post left rotator cuff tear were not manifested by limitation of arm motion at shoulder level or below, or ankylosis.  The Veteran is right handed.


CONCLUSION OF LAW

Prior to November 3, 2014, the criteria for an initial rating higher than 10 percent for residuals status post left rotator cuff tear were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for residuals status post left rotator cuff tear.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The residuals status post left rotator cuff tear have been rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran is right handed; hence, his left shoulder disorder affects his minor arm.  Under Diagnostic Code 5201, limitation of motion of the minor arm to the shoulder level warrants a 20 percent rating, limitation to midway between the side and shoulder warrants a 20 percent rating, and limitation to 25 degrees from the side warrants a 30 percent rating.  

The Veteran is not entitled to an initial rating higher than 10 percent prior to November 4, 2014, Diagnostic Code 5201 because the evidence reflects his left shoulder symptoms have not more nearly approximated a limitation to a point midway between the side and shoulder level.  

The Veteran underwent VA examination in November 2009 at which time there was no deformity; giving way; instability; incoordination; episodes of dislocation,  subluxation, or locking; effusions, of symptoms of inflammation.  The Veteran reported pain, stiffness, weakness, severe flare-ups of joint disease every two to three weeks lasting from one to two days precipitated by cold exposure and certain movements such as lifting and reaching.  There were no constitutional symptoms of arthritis and no incapacitating episodes.  Physical examination demonstrated no loss of a bone or part of a bone, no recurrent shoulder dislocations, and no inflammatory arthritis.  Flexion was from zero to 160 degrees, abduction was from zero to 100 degrees, left internal rotation was from zero to 50 degrees, and left external rotation was from zero to 90 degrees.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  

The Veteran underwent VA examination in September 2010 at which time he reported pain flare ups of a tingling sensation down the back of his left arm to the left third and fourth fingers approximately twice a week lasting for hours.  The Veteran reported using a TENS unit which helped with a soft compression brace on the left arm.  He reported that he was in physical therapy three times a week which helped.  There was no deformity; giving way; instability; stiffness; weakness; incoordination; episodes of dislocation, subluxation, locking, effusions, or symptoms of inflammation.  The Veteran reported pain and severe flare-ups of joint disease twice a week lasting hours precipitated by bending the elbow and lifting.  There were no constitutional symptoms of arthritis and no incapacitating episodes.  Physical examination demonstrated no loss of a bone or part of a bone, no recurrent shoulder dislocations, and no inflammatory arthritis.  Flexion was from zero to 180 degrees, abduction was from zero to 180 degrees, left internal rotation was from zero to 90 degrees, and left external rotation was from zero to 90 degrees.  There was pain with all motion.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  X-rays demonstrated normal left shoulder.

The Veteran underwent VA examination in November 2014 at which time he reported pain to the superior aspect of the shoulder and that he had received steroid injections and took flexeril, hydrocodone, and lodine.  The Veteran denied flare-ups which impact the function of the shoulder.  The Veteran reported that he had difficulty with overhead work.  Physical examination demonstrated flexion from zero to 170 degrees, abduction from zero to 170 degrees, external rotation from zero to 90 degrees, and internal rotation from zero to 90 degrees.  The examiner noted that the range of motion would limit overhead work.  The examiner noted pain on flexion and abduction and tenderness to palpation to subscapularis tendon and along the trapezius.  There was no additional functional loss or range of motion after three repetitions.  The examiner stated that he was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limited function ability with repeated used over a period of time or with flare-ups because they were not present.  Muscle strength testing was normal, he did not have muscle atrophy, and there was no ankylosis.  Hawkins' Impingement Test, Empty-can Test, External Rotation/Infraspinatus Strength Test, and Lift-off Subscapularis Test were all negative.  There was no shoulder instability, dislocation, or labral pathology suspected.  There was no clavicle, scapula, acromioclavicular (AC) joint, or sternoclavicular joint condition suspected.  The Veteran did not have loss of head, nonunion, or fibrous union of the humerus.  There was no objective evidence of crepitus.  The Veteran's had three standard port scars which were not painful or unstable.  They did not have a total area equal to or greater than 39 square centimeters, and there was no frequent loss of covering of the skin over the scar.  X-rays did not show degenerative or traumatic arthritis.        

The above evidence reflects that prior to November 4, 2014, limitation of left shoulder motion did not more nearly approximate limitation to a point midway between the side and shoulder, to include consideration of whether there was additional functional limitation during flare-ups.  At the September 2010 VA examination, range of motion was normal in all planes.  Although the Veteran indicated that the flare-ups caused pain of a tingling sensation down the back of his left arm to his third and fourth fingers, he stated that he was able to work but had to stretch it out and rest.  At the November 2014 examination, range of motion was at or near normal in all planes.  The Veteran did not report flare-ups but the examiner noted that pain caused functional loss which would limit overhead work.  At its worst, the Veteran's abduction was 100 degrees in November 2009; however, there was no additional limitation after three repetitions of range of motion.  The evidence also reflects that there was no ankylosis of scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula warranting a higher rating under Diagnostic Codes 5200, 5202, or 5203.

For the foregoing reasons, entitlement to an initial rating higher than 10 percent prior to September 7, 2010, is not warranted for residuals status post left rotator cuff tear.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals status post left rotator cuff tear prior to November 3, 2014, is denied.


REMAND

With respect to the issue of an evaluation in excess of 10 percent for residuals status post left rotator cuff tear since November 3, 2014, the Veteran presented testimony in May 2016 to the effect that he thought that his left shoulder symptoms were worse than when he was last examined by VA on November 3, 2014.  This is the dividing date in the matter before the Board.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation purposes in November 2014.  Thus, the Veteran should be provided an opportunity to report for a current VA orthopedic examination to ascertain the current status of his service-connected residuals status post left rotator cuff tear.

With respect to the issues of entitlement to an evaluation in excess of 30 percent prior to October 31, 2014, and in excess of 50 percent since October 31, 2014, for anxiety disorder, the Board notes that the Veteran testified in May 2016 that he had been receiving private psychiatric care from C.W. approximately eight months prior.  The Veteran also testified that was hospitalized in April 2014 at High Point Regional Hospital for a panic attack.  The Board finds that the Veteran should be asked to provide VA with the required authorization to enable VA to obtain these private medical records on his behalf.

In addition, the Veteran's last VA mental disorders examination was conducted in October 2014.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  Thus, the Veteran should be scheduled to undergo VA psychiatric examination to determine the current severity of his anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left shoulder disability since November 3, 2014, and his anxiety disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, including records for psychiatric treatment by C.W. and for psychiatric hospitalization in April 2014 at High Point Regional Hospital, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination to determine the current severity of residuals status post left rotator cuff tear.  The examiner is to be provided access Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  The examiner should identify any neurological manifestations of the Veteran's service-connected left shoulder disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his anxiety disorder.  The examiner is to be provided access Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating mental disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  
 
6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


